Name: 2008/793/EC: Commission Decision of 1Ã October 2008 on the eligibility of expenditure incurred by certain Member States in 2008 for the collection and management of the data needed to conduct the common fisheries policy (notified under document number C(2008) 4013)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  information technology and data processing;  environmental policy;  EU finance
 Date Published: 2008-10-14

 14.10.2008 EN Official Journal of the European Union L 272/11 COMMISSION DECISION of 1 October 2008 on the eligibility of expenditure incurred by certain Member States in 2008 for the collection and management of the data needed to conduct the common fisheries policy (notified under document number C(2008) 4013) (2008/793/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the Community for expenditure incurred in their national programmes of collection and management of data. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy (2) and Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 (3). (3) Belgium, Bulgaria, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Portugal, Finland, Romania, Slovenia, Sweden and the United Kingdom have submitted national programmes for 2008 as provided for in Article 6(1) of Regulation (EC) No 1543/2000. Those Member States have also submitted applications for a financial contribution by the Community. (4) The Commission has examined Member States programmes and has assessed the eligibility of the expenditures. (5) Article 5(1) of Regulation (EC) No 1543/2000 lays down the basis for a minimum Community programme covering the information absolutely needed for the scientific evaluations and an extended programme that shall include, in addition to the information contained in the minimum programme, information likely to improve substantially the scientific evaluations. (6) Article 24(3)(b) of Regulation (EC) No 861/2006 establishes that a Commission Decision shall fix the rate of the financial contribution. Article 16 of Regulation (EC) No 861/2006 provides that Community financial measures in the area of basic data collection shall not exceed 50 % of the costs incurred by Member States in carrying out the programme of collection and management of data. Article 24(2) stipulates that priority shall be given to the actions which are most appropriate in order to improve the collection of data necessary for the CFP. (7) An advance payment should be granted to the Member States to facilitate the implementation of their national programme. The payment of the total Community financial contribution to the National Programmes should be subject to the approval by the Commission of the annual technical report referred to in Article 6(2) of Regulation (EC) No 1639/2001 and its associated costs. (8) This Decision shall constitute the financial decision within the meaning of Article 75(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4). (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes for 2008 the amount of the eligible expenditure for each Member State and the rates of the Community financial contribution for the collection and management of the data needed to conduct the common fisheries policy. Article 2 Expenditure incurred for collecting and managing the data needed to conduct the common fisheries policy, as set out in Annex I, shall qualify for a financial contribution from the Community not exceeding 50 % of the eligible expenditure for the minimum programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 3 Expenditure incurred for collecting and managing the data needed to conduct the common fisheries policy, as set out in Annex II, shall qualify for a financial contribution from the Community not exceeding 35 % of the eligible expenditure for the extended programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 4 1. The Community shall pay a first instalment of 50 % of the financial contribution from the Community set out in Annexes I and II after notification of the present Decision to Member States. 2. Member States shall submit by 31 May 2009 at the latest: (a) a technical report as referred to in Article 6(2) of Regulation (EC) No 1639/2000; (b) their applications for the reimbursement of expenditure incurred in 2008 with a financial report and supporting documents. 3. A second instalment of the Community contribution shall be paid after the reception and approval of the financial and technical reports referred to in the paragraph 2. Article 5 1. The euro exchange rate used to calculate the amounts eligible under this Decision shall be the rate in force in May 2007. 2. The expenditure declarations in national currency received from the Member States not participating in the third stage of economic and monetary union shall be converted into euro at the rate in force for the month in which those declarations are received by the Commission. Article 6 This Decision is addressed to the Member States. Done at Brussels, 1 October 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 176, 15.7.2000, p. 1. (3) OJ L 222, 17.8.2001, p. 53. (4) OJ L 248, 16.9.2002, p. 1. ANNEX I MINIMUM PROGRAMME (EUR) Member State Eligible expenditure Max. Community contribution BELGIUM 1 258 218 629 109 BULGARIA 196 760 98 380 CYPRUS 524 938 262 469 DENMARK 5 314 755 2 657 377 GERMANY 3 032 194 1 516 097 ESTONIA 588 717 294 359 GREECE 1 890 488 945 244 SPAIN 8 041 538 4 020 769 FRANCE 7 894 314 3 947 157 IRELAND 4 572 608 2 286 304 ITALY 4 272 453 2 136 227 LATVIA 407 811 203 905 LITHUANIA 141 602 70 801 MALTA 485 022 242 511 NETHERLANDS 3 356 144 1 678 072 POLAND 729 794 364 897 PORTUGAL 3 398 883 1 699 441 ROMANIA 420 866 210 433 SLOVENIA 178 910 89 455 FINLAND 1 447 228 723 614 SWEDEN 3 345 165 1 672 582 UNITED KINGDOM 7 266 446 3 633 223 Total 58 764 854 29 382 426 ANNEX II EXTENDED PROGRAMME (EUR) Member State Eligible expenditure Max. Community contribution BELGIUM   BULGARIA   CYPRUS   DENMARK   GERMANY 744 300 260 505 ESTONIA 37 300 13 055 GREECE 243 180 85 113 SPAIN 1 377 713 482 200 FINLAND 159 392 55 787 FRANCE 438 480 153 468 IRELAND 540 267 189 093 ITALY 581 666 203 583 LATVIA 10 817 3 786 LITHUANIA MALTA   NETHERLANDS 437 111 152 989 POLAND PORTUGAL 247 515 86 630 ROMANIA   SLOVENIA   SWEDEN 60 457 21 160 UNITED KINGDOM 1 024 755 358 664 Total 5 902 953 2 066 033